Citation Nr: 0013061	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  93-23 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to April 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 1995 the Board denied, in pertinent part, service 
connection for PTB, finding the claim to be not well-
grounded.  

In October 1997 the United States Court of Appeals for 
Veterans Claims (Court), in pertinent part, found the PTB 
service connection claim to be well-grounded, and reversed 
the Board's decision in this regard.  

The Court then remanded the issue for verification of the 
veteran's military status and to determine whether the in-
service treatment of active tuberculosis referred to in a 
September 1993 affidavit from Dr. F.M.A. was by a private 
physician or by a military physician.  

In June 1998 the Board remanded the issue of service 
connection for PTB for further development pursuant to the 
Court's remand.  The case has since been returned to the 
Board for further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated previously, the Court found in October 1997 
that the service connection claim for PTB was well-grounded, 
reversing that portion of the October 1995 Board denial in 
which the claim was found to be not well-grounded.  

Pursuant to the Court's reversal, the Board finds that the 
veteran's claim for service connection for PTB is well-
grounded.  The veteran has been diagnosed with PTB (a chronic 
disease), following his discharge from service, and Dr. 
F.M.A. indicated in a September 1993 affidavit that the 
veteran was treated for active tuberculosis while he was in 
the service.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b); see Salong v. Brown, 7 Vet. App. 130 (1994).  

As was stated previously, in June 1998 the Board remanded the 
issue of service connection for PTB for further development 
pursuant to the Court's October 1997 remand.  

In particular, the Board requested certification of the 
veteran's dates of service and ascertainment of whether Dr. 
F.M.A.'s September 1993 affidavit pertaining to treatment of 
the veteran at the 108th Division Hospital was by a private 
physician or by a military physician.  

In response to these directives, the RO correctly noted that 
the service department had already certified that the veteran 
had recognized service from September 1942 to April 1946.  
Therefore, this portion of the remand was complied with.  

In July 1998 the RO sent a request to "ARPERCEN DARP-PAS-
EAP" to identify military records pertaining to F.M.A.  
There is no record of a response to this request.  

In the August 1999 Supplemental Statement of the Case (SSOC) 
the RO denied service connection for PTB, and in direct 
contradiction of the Court's October 1997 holding, found the 
claim to be not well-grounded, finding that Dr. F.M.A.'s 
September 1993 affidavit was unsupported by competent 
clinical records.  




It was concluded that a determination as to whether the 
treatment referred to in Dr. F.M.A.'s September 1993 
affidavit was by a private physician or a military physician 
was therefore unnecessary.  

The August 1999 SSOC that was issued pursuant to the June 
1998 Board remand did not adequately address the issue 
specified in the remand instructions pertaining to Dr. F.M.A. 
's September 1993 affidavit.  It did not make a determination 
regarding whether such treatment was by a private physician 
or a military physician, and, in doing so found, in direct 
contravention of the Court's October 1997 holding, that the 
claim was not well-grounded.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the issue on appeal must be remanded again in 
order to ensure that the Board's remand directives are 
complied with.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  





With any necessary authorization or 
medical releases from the veteran, the RO 
should obtain legible copies of those 
treatment records identified by the 
veteran which were not previously 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  

2.  The RO should send a second request 
to "APERCEN DARP-PAS-EAP" for military 
records pertaining to Dr. F.M.A.  The RO 
should attempt to contact Dr. F.M.A. or 
any other possible sources and obtain any 
military records pertaining to Dr. 
F.M.A.'s military service.  All requests 
and responses or lack of responses should 
be documented and associated with the 
claims file.  

3.  Thereafter, the RO should determine 
whether the treatment of the veteran at 
the 108th Division Hospital referred to 
in the September 1993 affidavit from Dr. 
F.M.A. was by a private physician, 
thereby warranting application of 
38 C.F.R. § 3.374(c), or by a military 
physician, thereby placing the claim 
under the ambit of § 3.374(a) in terms of 
service department diagnosis.  The RO's 
determination should be accompanied by a 
complete rationale.  

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not been so completed, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTB based on all 
the evidence of record, taking into 
consideration 38 C.F.R. §§ 3.370, 3.371, 
3.372, 3.374, and 3.375, as warranted.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


